               Case 15-20816-PGH          Doc 141     Filed 01/28/20      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov
In re:
TERESA PAULA BURNS                                            Case No. 15-20816-JKO
                                                              Chapter 13
                Debtor         /

 MOTION FOR SANCTIONS AGAINST CITIMORTGAGE, A/K/A U.S. BANK TRUST
NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III TRUST D/B/A BSI
   FINANCIAL SERVICES FOR FAILURE TO COMPLY WITH COURT ORDER
 GRANTNG MOTION TO APPROVE LOAN MODIFICATION AGREEMENT WITH
  LENDER, AS FILED BY LENDER, DE# 112 (MOTION) AND DE# 114 (ORDER)

         The Debtor, Teresa Paula Burns, by and through the undersigned counsel, files this Motion
for Sanctions Against CitiMortgage, a/k/a U.S. Bank Trust National Association as trustee of
Cabana Series III Trust d/b/a BSI Financial Services for Failure to Comply with Court Order to
Grant Debtor a Permanent Loan Modification, and in support thereof states:
         1.     Debtor filed a Voluntary Petition for relief under Chapter 13, Title 11, of the United
States Code on June 15, 2015.
         2.     On or about May 7, 2019, Debtor entered into a Trial Period Payment [TPP] with
CitiMortgage Inc. (“CitiMortgage”) which was approved by this Court at DE# 82.
         3.     On January 18, 2017, CitiMortgage filed Objection to Confirmation of the Sixth
Modified Plan along with a Notice to Mortgage Payment Change [DE #92].
         4.     Although Debtor made the requisite Trial Payments to the Lender, and despite
continuous contact with the Lender through the DMM Portal, CitiMortgage had not granted a
permanent loan modification to Debtor.
         5.     On March 1, 2017, Debtor filed the Seventh Modified Plan [DE #95] along with a
Motion to Compel CitiMortgage to Grant the Debtor a Permanent Loan Modification [DE#100]
(See Exhibit A).
         6.     On April 5, 2017, CitiMortgage withdrew its Objection [DE# 102].
         7.     On April 13, 2017, CitiMortgage filed a Response to Debtor’s Motion to Compel,
requesting a 30-day continuance while CitiMortgage reviewed its records on Debtor’s account [DE
#104].
              Case 15-20816-PGH          Doc 141       Filed 01/28/20     Page 2 of 3




       8.      On June 27, 2017, CitiMortgage filed Ex-Parte Motion to Approve Loss
Mitigation/Mortgage Modification Agreement 1 [DE# 112], which was granted on July 5, 2017,
pursuant the Court’s Order [DE #114] (“Court’s Order Approving the Agreement”).
       9.      On September 27, 2017, CitiMortgage transferred its claim to U.S. National Bank
National Association d/b/a Nationstar Mortgage LLC [DE #129].
       10.     Then, on December 26, 2018, U.S. National Bank Association transferred its claim
to U.S. Bank Trust National Association as trustee of the Chalet Series III Trust d/b/a Shellpoint
Mortgage Servicing [DE #135].
       11.     More recently, on February 1, 2019, U.S. Bank Trust National Association as
trustee of the Chalet Series III Trust transferred its claim to U.S. Bank Trust National Association
as trustee of Cabana Series III Trust d/b/a BSI Financial Services (“Current Servicer”).
       12.     Despite receipt of the Court’s Order Granting the Agreement, Current Lender, is
willfully violating this Court’s instructions, and continues to not grant Debtor a permanent loan
modification as ordered.
       13.     Undersigned counsel has repeatedly contacted the Lender, while receiving
guarantees that the permanent loan modification was granted.
       14.     On January 9, 2020, once again despite the loan modification approval, the Lender
filed a Notice of Mortgage Payment Change which now states that the Debtor’s regular monthly
payment is $ 4,191.22 per month, which is triple the agreed upon loan modification. In addition,
the attachment to the notice shows an arrearage of over $ 30,000.00 dollars despite the Debtor
being current in her confirmed Twelfth Modified Chapter 13 plan.
       15.     The Debtor is suffering from severe emotional distress due to this situation as she
has gone through the bankruptcy process in good faith, maintaining her payments to the Chapter
13 Trustee, yet is now being advised that she is in arrears once again.
       16.     The Debtor only has six months left to her bankruptcy case, thereby putting even
more pressure on her to resolve this matter, as she can not possibly cure over $ 30,000.00 in arrears
and still pay triple that which was promised to her.


       1.      In that motion, CitiMortgage noted the new principal balance of the loan as $210,
232.80, where payments in the amount of $1,310.60 would begin in February 1, 2017 and that the
loan would mature in March 1, 2034.
              Case 15-20816-PGH         Doc 141     Filed 01/28/20     Page 3 of 3




       WHEREFORE the Debtor, TERESA PAULA BURNS, respectfully moves for the entry
of an Order Granting this motion, finding CitiMortgage a/k/a U.S. Bank Trust National
Association as Trustee of Cabana Series III Trust d/b/a BSI Financial Services in contempt,
compelling compliance with the this Court’s Order Approving the Agreement entered on July 5,
2019, assessing attorney’s fees against Lender in the amount of five-thousand dollars ($5,000.00),
imposing monetary sanctions against Lender in the amount of ten-thousand dollars ($10,000.00);
and for whatever further relief this Honorable Court deems just and proper.

       Respectfully submitted this 28th day of January 2020.

                                                            VAN HORN LAW GROUP, P.A.
                                                            330 N. Andrews Ave., Suite 450
                                                            Fort Lauderdale, Florida 33301
                                                            (954) 765-3166
                                                            (954) 756-7103 (facsimile)
                                                            Chad@cvhlawgroup.com
                                                            By: /s/ Chad Van Horn, Esq.
                                                            Chad Van Horn, Esq.
                                                            Fla Bar #64500
